Petition for Writ of Mandamus Denied and Memorandum Opinion filed
October 12, 2006







 
Petition
for Writ of Mandamus Denied and Memorandum Opinion filed October 12, 2006.
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-06-00843-CV
____________
 
IN RE PERRY LEE WHATLEY, Relator
 
 

 
ORIGINAL PROCEEDING
WRIT OF MANDAMUS
 

 
M E M O R
A N D U M   O P I N I O N
On
October 2, 2006, relator filed a petition for writ of mandamus
in this court.  See Tex. Gov=t Code Ann. ' 22.221 (Vernon 2004); see also Tex. R. App. P. 52.  In the petition,
relator asked this court to compel the Honorable Mike Wood, presiding judge of
Probate Count No. 2 of Harris County, to set aside his order of August 14,
2006, appointing Mylus James Walker as temporary guardian for relator.
Relator
has not established that he is entitled to mandamus relief.  Accordingly, we
deny relator=s petition for writ of mandamus. 
 
PER CURIAM
 
Petition Denied and Memorandum
Opinion filed October 12, 2006.
Panel consists of Justices Hudson,
Frost, and Seymore.